Citation Nr: 0513202	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for a skin disability, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 decision that, 
inter alia, denied service connection for right ear hearing 
loss, for tinnitus, and for a skin condition.  The veteran 
filed a notice of disagreement (NOD) in November 2001, and 
the RO issued a statement of the case (SOC) in November 2002.  
The veteran filed a substantive appeal in December 2002.

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  The Board 
accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2004).

In March 2004, the Board remanded these matters to the RO for 
additional development.  In March 2005, the RO granted 
service connection for tinnitus; hence, the appeal as to that 
matter has been resolved.  However, the RO continued the 
denials of the claims for service connection for right ear 
hearing loss, and for service connection for a skin 
disability, claimed as due to Agent Orange exposure (as 
reflected in the March 2005 supplemental SOC (SSOC)), and has 
returned those matters to the Board.  

The Board's decision on the claim for service connection for 
hearing loss of the right ear is set forth below.  The claim 
for service connection for a skin disability, claimed as due 
to Agent Orange exposure, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for hearing loss 
of the right ear has been accomplished.

2.  The competent evidence establishes that the veteran does 
not have right ear hearing loss recognized as a disability 
for VA purposes.


CONCLUSION OF LAW

The criteria for a grant of service connection for hearing 
loss of the right ear are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for service connection for 
right ear hearing loss has been accomplished.

Through the November 2002 SOC, and the March 2005 SSOC, as 
well as the March 2001, April 2003, and March 2004 letters, 
the RO notified the veteran of the legal criteria governing 
the claim (to include the three criteria for establishing 
service connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for service connection for right ear hearing loss.  
After each, the veteran and his representative were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's March 2001 and March 2004 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  Those letters also 
invited the veteran to submit any additional evidence in his 
possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, as indicated above, 
documents meeting the VCAA's notice requirements were 
provided to the veteran both before and after the rating 
decision on appeal.  However, the Board finds that the 
veteran has not, in any way, been prejudiced by the RO's 
actions.  As indicated above, the RO sent the March 2001 
letter soliciting information and evidence from the veteran 
before the initial adjudication; other documents satisfying 
the VCAA's notice requirements were provided to the veteran 
after that rating action.  The RO issued a SOC in November 
2002, explaining what was needed to substantiate the claim, 
approximately one year after the November 2001 rating 
decision on appeal.  Thereafter, the veteran was afforded the 
opportunity to respond.  The Board also points out that the 
case did not come initially to the Board until March 2004, 
well after the one-year period for response to any document 
providing VCAA notice.  See 38 U.S.C.A. § 5103(b)(1).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim for service 
connection for right ear hearing loss.  As indicated below, 
the RO has obtained copies of the veteran's service medical 
records and outpatient treatment records, and has arranged 
for the veteran to undergo VA examination (a copy of the 
report of which is of record).  The veteran also has been 
given opportunities to submit and/or identify evidence to 
support his claim.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  

Under these circumstances, the Board finds that, to the 
extent that VA has failed to completely fulfill any duty to 
notify the veteran prior to the initial adjudication of the 
claim, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Hence, the Board finds that there is no prejudice to the 
veteran in the Board proceeding, at this juncture, with a 
decision on the claim on appeal for service connection for 
hearing loss of the right ear. 

II.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in January 1965 reflect that he 
underwent audiometric testing.  Pure tone thresholds for the 
right ear, in decibels (ASA units converted to ISO units) 
were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
20
5
On audiometric testing in March 1967, pure tone thresholds 
for the right ear, in decibels (-ASA units converted to ISO 
units)were reported as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5

On audiometric testing at the time of the veteran's 
separation examination in September 1968, pure tone 
thresholds, in decibels, ASA units converted to ISO units, 
for the right ear were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
5

The veteran underwent a VA examination in November 2001.  He 
reported a history of noise exposure in service, while 
assigned to work on aircraft on the flight line.  The veteran 
described excessive noise from  turbine-powered generators, 
radar noise, and afterburners from jet engines.  On 
audiometric testing, pure tone thresholds for the right ear, 
in decibels,were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
0
5
25

Speech audiometry then revealed speech recognition ability of 
96 percent in the right ear.

In a November 2001 rating decision, the RO granted service 
connection and assigned an initial noncompensable disability 
rating for left ear hearing loss, effective February 7, 2001.

In September 2003, the veteran testified that he did not 
always catch spoken words, and that he made attempts to read 
lips.

During a VA examination in March 2005, the veteran reported a 
history of noise exposure in service.  Following service, the 
veteran worked as a telephone splicer for 21 years and was 
not exposed to excessive noise.  He later worked for three to 
four years in contracting construction, and was exposed to 
limited saw sounds.  Reportedly, his subsequent occupations 
did not involve excessive noise.  The veteran also reported 
recreational noise exposure for the past seven years, riding 
a motorcycle.  The VA audiologist summarized audiologic test 
results for the right ear as being within normal limits to a 
mild sensorineural hearing loss.  On audiometric testing, 
pure tone thresholds in the right ear, in decibels, were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
0
15
35

Speech audiometry then revealed speech recognition ability of 
96 percent in the right ear.

III.  Legal Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.
 
In this case, notwithstanding the veteran's assertions of 
hearing difficulty, there is no competent evidence that 
establishes that he has, or ever has had, right ear hearing 
loss recognized as a disability for VA purposes.  On the 
contrary, the Board notes that, although the March 2005 VA 
examiner assessed mild sensorineural hearing loss in the 
right ear,  all of  the veteran's in-service or post-service 
audiological evaluations have consistently yielded results 
establishing that he does not have right ear hearing loss to 
an extent recognized as a disability under the provisions of 
38 C.F.R. § 3.385.   

The Board also points out that, where, as here, the claim 
turns on a medical matter, the veteran cannot establish 
entitlement to service connection on the basis of his 
assertions, alone.  As a layperson, without appropriate 
medical training and expertise, the veteran simply is not 
competent to offer a probative opinion on a medical matter, 
such as whether he actually suffers from hearing loss 
disability, as defined by 38 C.F.R. § 3.385.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where, as here, the competent 
evidence establishes that the claimant does not have the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  
For all the foregoing reasons, the claim of service 
connection for hearing loss of the right ear must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for hearing loss of the right ear is 
denied.



REMAND

Service connection for disability claimed as due to exposure 
to Agent Orange may be established by showing that the 
claimant has a disease, listed in 3.309(e), that is 
manifested within the applicable time period, or by showing 
that the claimed disability is, in fact, causally linked to 
such exposure.  See 38 U.S.C.A. §§ 1113(b) and 1116, and 38 
C.F.R. §§ 3.303, 3.307, and 3.309.  See also Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994Brock v. Brown, 10 Vet. App. 155, 
162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994). 

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(a)(6)(iii)).  For purposes of these 
provisions, "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."

The evidence reflects the diagnosis of, and treatment for, 
psoriasiform plaque.  The veteran and his representative 
contend that service connection is warranted for this skin 
disability as a result of the veteran's exposure to herbicide 
during service.  On this point, the Board finds that further 
development of the claim is needed. 

The veteran has asserted that he was exposed to herbicides in 
service while stationed in Thailand at the Korat Air Force 
Base and at the Friendship Army Post.  Regarding service in 
Vietnam, the veteran testified that he was in-country in Da 
Nang, Vietnam, for a day and then moved to Thailand.  He also 
contended that he was again in Vietnam in 1967, and that he 
received combat pay for one month in 1966 and for one month 
in 1967.  Service medical records show that the veteran 
entered the Pacific Theater on November 19, 1966, and arrived 
in Thailand on November 20, 1966.  

Under these circumstances, the Board finds that the RO should 
attempt to verify, through official channels, whether the 
veteran had actual duty or visitation in Vietnam to warrant a 
presumption of Agent Orange exposure.  If actual duty or 
visitation in Vietnam is not established, then the RO should 
attempt to verify, through official channels, the likelihood 
of the veteran's exposure to herbicides in service in 
Thailand.  Direct service connection is for consideration for 
claims based on alleged exposure to herbicide agents in 
locations other than Vietnam.  See 38 C.F.R. § 3.303(d); VA 
Adjudication Procedure Manual M21-1, Part VI, paras. 7.01(a), 
7.01(e), 7.20(b).  Such exposure must be established on a 
factual basis.  Id.  In this regard, the veteran testified 
that he worked on aircraft that had flown consistently 
through the airspace in Vietnam, returning with branches and 
such on the aircraft itself.  When the rains began to pour, 
the veteran testified that he often jumped out of the 
aircraft and under the wings to cool off with rain falling 
off the aircraft.  The veteran also testified that aircrafts 
in Thailand had delivered Agent Orange to other areas being 
sprayed, and returned with enough Agent Orange remaining to 
squash the perimeters of the Korat Air Force Base.

If either service or visitation in Vietnam, or actual in-
service exposure to herbicides, to include Agent Orange, is 
established, the RO should take any other appropriate action 
to adjudicate the claim (to include obtaining a medical 
opinion as a medical nexus, if any, between in-service Agent 
Orange and his skin disability, if appropriate).  In this 
regard, the Board notes that there is currently no medical 
opinion, fully based on consideration of the veteran's entire 
documented medical history and VA examination, that 
explicitly addresses such a relationship.  See 38 U.S.C.A. 
§ 5103A.  

The veteran is hereby advised that, if an examination is 
scheduled, a failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.
 
Further, to ensure that all due process requirements are met, 
prior to arranging for VA examination and opinion in this 
matter, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal for service connection for a skin 
disability (claimed as due to Agent Orange exposure), 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession.  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by pertinent provisions of the VCAA.    However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for medical examination and an opinion, if 
appropriate) prior to adjudicating the claim remaining on 
appeal.  For the sake of efficiency, the RO's adjudication of 
that claim should include consideration of the additional 
evidence submitted directly to the Board in September 2003 
(notwithstanding the waiver of initial RO consideration of 
that evidence).  Moreover, the SSOC that explains the basis 
for the RO's determinations must include citation to the 
current, pertinent legal authority implementing the VCAA-
i.e., 38 C.F.R. § 3.159 (2004)-not previously cited.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should attempt to verify, 
through official channels, whether the 
veteran had actual duty or visitation in 
Vietnam during his active service from 
January 5, 1965, to October 4, 1968.  If 
necessary, the RO should request the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC), and associate them with the 
claims file.  

2.  If actual duty or visitation in 
Vietnam is not established, the RO should 
undertake all appropriate action to 
attempt to verify, through official 
channels, the likelihood of the veteran's 
exposure to herbicides in service in 
Thailand-specifically, in assignments at 
the Korat Air Force Base and at the 
Friendship Army Base.  If necessary, the 
RO should request the veteran's service 
personnel records from NPRC, and 
associate them with the claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).      

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should review such evidence.  If the 
evidence establishes actual duty or 
visitation in Vietnam, or likely exposure 
to Agent Orange during assignments in 
Thailand, the RO should arrange for the 
veteran to undergo VA examination to 
obtain a medical nexus opinion.  If the 
evidence does not establish actual duty 
or visitation in Vietnam, or likely 
exposure to Agent Orange during 
assignments in Thailand, The RO should 
skip the development requested in 
paragraphs 6 and 7, below, and proceed 
with paragraph 9.

6.  If examination of the veteran  is 
warranted, the entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

With respect to each currently diagnosed 
skin disability, the examiner should 
specifically render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the disability is the 
result of injury or disease incurred in 
or aggravated by the veteran's service, 
to include presumed or actual in-service 
Agent Orange exposure. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

8.  to help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should djudicate the claim for service 
connection for a skin disability, claimed 
as due to Agent Orange exposure, in light 
of all pertinent evidence and legal 
authority.

10.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC  that includes citation 
to the current version of 38 C.F.R. 
§ 3.159 (2004) and all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


